ORDER
Neser Em Neheh Ali sued Bancorp and other defendants for what appear to be commercial and contractual claims. His complaint is incoherent and contains no discernable claims, though Ali labels himself and the defendants as “vessels” in an attempt to invoke the admiralty jurisdiction of federal court. The district court dismissed the case for lack of subject matter jurisdiction.
Ali’s appellate brief is similarly incomprehensible. A litigant in this court must “supply an argument consisting of more than a generalized assertion of error, with citations to supporting authority.” Fed. R.App. P. 28(a)(9)(A); see Haxhiu v. Mukasey, 519 F.3d 685, 691 (7th Cir.2008). And although we construe pro se filings liberally, even litigants proceeding without the benefit of counsel must articulate some reason for disturbing the district court’s judgment. See Anderson v. Hardman, 241 F.3d 544, 545 (7th Cir.2001). Ali does not challenge the district court’s reasoning. In fact, it is impossible to discern any argument at all.
DISMISSED.